     Case 8:17-cv-01195-JLS-JPR Document 42 Filed 09/02/20 Page 1 of 4 Page ID #:3507




1
2

3
4
5

6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
      KWANG CHOL JOY,                      )   Case No. SACV 17-1195-JLS (JPR)
12                                         )
                        Petitioner,        )   ORDER ACCEPTING FINDINGS AND
13                                         )   RECOMMENDATIONS OF U.S.
                                           )   MAGISTRATE JUDGE
14                      v.                 )
                                           )
15    CRAIG KOENIG, Acting Warden,         )
                                           )
16                                         )
                        Respondent.
17

18

19          The Court has reviewed the Petition, records on file, and

20    Report and Recommendation of U.S. Magistrate Judge, which

21    recommends that judgment be entered denying the Petition and

22    dismissing this action with prejudice.        On May 18, 2020, Petitioner

23    filed Objections to the R. & R., in which he mostly simply repeats

24    arguments from his Petition and Traverse.

25          For instance, Petitioner continues to argue that “jury

26    selection error” deprived him of a fair trial.        (Objs. at 9.)     He

27    does not object to the Magistrate Judge’s finding that habeas

28    relief is not warranted on his claim that the trial court employed

                                                1
     Case 8:17-cv-01195-JLS-JPR Document 42 Filed 09/02/20 Page 2 of 4 Page ID #:3508




1     an improper voir dire procedure.       (See R. & R. at 29-31.)     Rather,
2     he contends that in rejecting his alternative argument that he was

3     deprived of his constitutional right to a “petit jury that is as
4     near an approximation of the ideal cross-section of the community
5     as the process of random draw permits” (Pet. at 25), the Magistrate

6     Judge incorrectly stated that defense counsel had not challenged

7     the jury pool on that basis.      (Objs. at 9).    But although counsel
8     moved to dismiss the jury pool because it was “no longer
9     representative of the community” given how voir dire had unfolded
10    (Pet., Ex. 1 at 4), he never argued, as the Magistrate Judge
11    recognized (see R. & R. at 32), that the procedure
12    unconstitutionally produced an “all Caucasian” jury pool or jury

13    (Pet. at 25).    The record does not reflect the racial composition
14    of either, and Petitioner has not submitted any evidence on that
15    score, as the Magistrate Judge also recognized.        (See R. & R. at
16    32.)     Thus, she correctly found that Petitioner had failed to make
17    a prima facie showing that any protected group was not adequately
18    represented in the jury pool or was disproportionately excluded as
19    a result of voir dire.     (See id. at 31-33.)
20           Petitioner also continues to maintain that the prosecution

21    failed to disclose favorable evidence to the defense.         (Objs. at 5-

22    7.)    To start, the Magistrate Judge correctly refused to consider
23    Petitioner’s unexhausted claim, improperly raised for the first
24    time in an unauthorized addendum to the Traverse, that the
25    prosecution found and failed to turn over Ramos’s missing cell
26    phone.     (See R. & R. at 33 n.8.)    Petitioner’s attempt to press
27    that claim in his objections (see Objs. at 5-6) fails for the same
28    reasons.    Moreover, he has not shown that any of the evidence the

                                               2
     Case 8:17-cv-01195-JLS-JPR Document 42 Filed 09/02/20 Page 3 of 4 Page ID #:3509




1     prosecution purportedly failed to disclose would have been
2     favorable to his defense or that an evidentiary hearing might so
3     establish.    His conclusory assertion that the allegedly suppressed
4     evidence must have been “favorable” (id. at 6) does not satisfy his
5     burden. 1

6           Petitioner’s other objections are similarly conclusory.         For
7     instance, he asserts that the Magistrate Judge improperly rejected
8     his ineffective-assistance-of-counsel claim, arguing that if
9     counsel had investigated Ramos’s allegedly missing phone records
10    the results “would have been in [his] favor.”        (Id. at 3.)    But he
11    provides no basis for that conclusion.       Likewise, although he

12    repeats that counsel was ineffective for not calling an expert to

13    contradict a prosecution witness’s testimony that chemicals found
14    in Ramos’s blood were produced postmortem (id. at 5), there is no
15    reason to believe any expert would have so testified, and, as the

16    Magistrate Judge found, evidence that Ramos was poisoned would only
17    have further inculpated Petitioner (see R. & R. at 57). 2        Nor is

18    there any reason to believe that additional analysis of blood found

19    on Ramos’s pajamas would have been exculpatory.        The DNA analyst
20    who compared the blood to samples of Ramos’s and Petitioner’s DNA
21    testified that it was consistent with Ramos’s and ruled out
22    Petitioner as its source.      (See Lodged Doc. 2, 2 Rep.’s Tr. at 366,
23
            1Petitioner contends that the Court should liberally construe
24
      his pleadings on account of his pro se status. (Objs. at 2.) But
25    his burden to establish entitlement to federal habeas relief is not
      lessened because he represents himself.
26
            2Contrary to Petitioner’s assertion (see Objs. at 4), the
27    Magistrate Judge correctly noted that his counsel did call an
      expert witness — the crime-lab pathologist who performed Ramos’s
28    autopsy and who was not called as a witness by the prosecution (see
      Lodged Doc. 2, 2 Rep.’s Tr. at 444, 454).
                                               3
     Case 8:17-cv-01195-JLS-JPR Document 42 Filed 09/02/20 Page 4 of 4 Page ID #:3510




1     368, 372-73.)    Petitioner’s insistence that the blood was not
2     Ramos’s (Objs. at 4) is and was, as the Magistrate Judge recognized
3     (see R. & R. at 55 n.15), based on a misstatement by the prosecutor
4     that was promptly corrected.      Finally, Petitioner refers to Senate
5     Bill 1437 (see Objs. at 10), but that law, which amended
6     California’s felony-murder rule and went into effect after
7     Petitioner’s conviction became final, has no relevance to this
8     case.
9             Having reviewed de novo those portions of the R. & R. to which
10    Petitioner objects, the Court agrees with and accepts the findings
11    and recommendations of the Magistrate Judge.        IT THEREFORE IS
12    ORDERED that judgment be entered denying the Petition and
13    dismissing this action with prejudice.
14

15
      DATED: September 2, 2020
16
                                          JOSEPHINE L. STATON
17                                        U.S. DISTRICT JUDGE

18

19
20

21
22
23

24
25
26

27
28

                                               4
